SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1331
KA 12-00157
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, CARNI, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

WINFORD T.D., DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (DREW R. DUBRIN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O’BRIEN OF
COUNSEL), FOR RESPONDENT.


     Appeal from an adjudication of the Monroe County Court (Stephen
T. Miller, A.J.), rendered January 7, 2009. The adjudication
convicted defendant, upon his plea of guilty, of robbery in the second
degree as a youthful offender.

     It is hereby ORDERED that the adjudication so appealed from is
unanimously affirmed.




Entered:    December 27, 2013                      Frances E. Cafarell
                                                   Clerk of the Court